Citation Nr: 1040734	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  10-14 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Staci M. Buss, Law Clerk




INTRODUCTION

The Veteran served on active duty from September 1944 to July 
1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Witchita, 
Kansas, which denied the Veteran's claim for service connection 
for tinnitus.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence of record does not show that the Veteran's tinnitus 
is related to military service.


CONCLUSION OF LAW

Tinnitus was not incurred in, or aggravated by, active military 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Prior 
to initial adjudication, a letter dated in September 2008 
satisfied the duty to notify provisions.  See 38 C.F.R. 
§ 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427, 433-34 
(2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
486 (2006).  The Veteran's service treatment records, VA medical 
treatment records, and indicated private medical records have 
been obtained.  VA examinations were provided to the Veteran in 
connection with his claim.  The United States Court of Appeals 
for Veterans Claims (Court) has held that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the May 2010 
VA medical opinion obtained in this case is adequate as it was 
predicated on a substantial review of the record and medical 
findings and considers the Veteran's complaints and symptoms.  
Accordingly, the Board finds that VA's duty with respect to 
obtaining a VA examination or opinion has been met.  38 C.F.R. 
§ 3.159(c)(4).

There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not part of 
the claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds that 
any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 121 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); see also Dingess/Hartman, 19 Vet. App. at 492-93.  
Further, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, to include the opportunity to present pertinent evidence.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002)); see also Caluza v. Brown, 7 Vet. App. 498, 
505 (1995).

The Veteran's service treatment records are negative for 
complaints or diagnoses of tinnitus.  The Veteran's induction and 
separation examinations note that his ears and hearing were 
normal.

 After separation from service, an August 1999 VA audiological 
examination was conducted.  The Veteran's claims file was not 
reviewed.  The Veteran reported "periodic tinnitus that [was] 
high-pitched bilateral and began within the last couple of 
[years]."  The diagnosis was hearing loss.

In a December 1999 VA audiological record, the Veteran reported 
tinnitus in both ears and a history of noise exposure without ear 
protection.

In a June 2000 VA treatment record, the Veteran reported 
bilateral tinnitus for many years.

In a July 2000 VA treatment record, the Veteran reported 
annoyance with tinnitus/buzzing for many years.

In September 2000 and January 2001 VA ENT notes, the Veteran 
reported tinnitus over the years and exposure to loud noises from 
tanks and heavy artillery.  The assessment was tinnitus.  
Similarly, the Veteran reported no changes in his symptoms since 
his previous visit and reported some tinnitus in a February 2001 
VA ENT note.

The Veteran stated, in his July 2008 claim, that he believed his 
hearing loss was directly related to acoustic trauma during World 
War II.  The Veteran also reported that he has had tinnitus since 
that time.

VA treatment records from November 2007 to August 2008 are 
negative for complaints of tinnitus.

The Veteran was afforded a VA audiological examination in 
November 2008.  The Veteran's claims file and medical records 
were reviewed.  The examiner noted that the Veteran reported 
bilateral tinnitus that began in 2002.  The examiner opined that 
he could not state whether the Veteran's tinnitus was related to 
military service without resorting to speculation.  The examiner 
noted that "tinnitus was not caused by or a result of acoustic 
trauma."  In explaining his rationale, the examiner noted:  
"Today's tests were invalid.  Therefore the examiner cannot 
provide a medical opinion regarding current auditory status and 
whether or not hearing loss was caused by military service.  The 
Veteran reported that he did not experience tinnitus until 2002.  
There was no history of tinnitus found in the C-File."

In the Veteran's January 2009 Notice of Disagreement, the Veteran 
stated that he was unable to follow the directions of the 
examiner for the November 2008 VA examination because of his 
hearing loss.  The Veteran requested a new examination and stated 
that his tinnitus has been present ever since the military.

The Veteran provided private audiological reports from November 
2005 and May 2008.  He also provided a June 2010 letter from his 
wife; however, all of the documents are negative for complaints 
of tinnitus.

In an April 2010 statement the Veteran stated that the November 
2008 VA examination was inadequate as the examiner did not offer 
an opinion as to whether his condition was related to military 
service.  The Veteran reported that he had difficulty 
communicating with the examiner because of his hearing loss.  The 
Veteran requested an additional audiological examination because 
he believed his hearing loss was related to military service.  
The Veteran also reported exposure to combat noises, specifically 
tanks, without hearing protection.

The Veteran was afforded another VA audiological examination in 
May 2010.  The Veteran's claims file and medical records were 
reviewed.  The examiner noted that the Veteran reported a history 
of military noise exposure during combat while firing "75 mm 
rounds from tanks."  The examiner reported that while there was 
a claim for tinnitus, the Veteran did not currently complain of 
tinnitus.  The examiner opined that tinnitus was not caused as a 
result of acoustic trauma.  The rationale for the examiner's 
opinion was that "[a]lthough he stated he experienced some 
tinnitus years ago--he stated he no longer hears this 
condition."

In a May 2010 statement the Veteran reported that he was 
supplying copies of private audiological examinations.  The 
Veteran stated that the reports were reliable and showed that he 
suffered from severe hearing loss.  The Veteran stated that his 
severe hearing loss caused difficultly in communicating with the 
November 2008 VA examiner.

In an August 2010 statement, the Veteran's representative 
reported that the Veteran felt his tinnitus was related to his 
service connected hearing loss.  The Veteran stated that his 
tinnitus started during military service.  The Veteran 
representative requested that the Board take into consideration 
the Veteran's age in that the Veteran may not remember the exact 
date that his tinnitus began which may be why he stated that 
tinnitus began in 2002.

In a subsequent August 2010 statement, the Veteran's 
representative reiterated that the Veteran contends that his 
tinnitus is related to military service.  The representative also 
noted that the Veteran inconsistently reported in November 2008 
that his tinnitus began in 2002 and that in May 2010 he reported 
his tinnitus resolved years ago.

The medical evidence of record does not show that the Veteran's 
tinnitus is related to military service.  The Veteran's service 
treatment records are negative for any complaints or diagnosis of 
tinnitus.  It is unclear whether the Veteran has a current 
diagnosis of tinnitus although the Board recognizes that the 
Court has held that the presence of a chronic disability at any 
time during the claim process can justify a grant of service 
connection, even where the most recent diagnosis is negative.  
McClain v. Nicholson, 21 Vet. App. 319 (2007).  In any event, 
there is no medical evidence of record that tinnitus was 
diagnosed prior to December 1999, approximately 53 years after 
separation from military service.  See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (holding that VA did not err in denying 
service connection when the Veteran failed to provide evidence 
which demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  

In addition, there is no medical evidence of record that relates 
the Veteran's currently diagnosed tinnitus to military service.  
The only medical evidence of record which addresses the etiology 
of the Veteran's tinnitus is the November 2008 and May 2010 VA 
audiological examination reports.  As the Veteran's 
representative indicated, in the November 2008 examination, the 
Veteran reported that his tinnitus began in 2002 and in the May 
2010 examination, the Veteran reported that his tinnitus resolved 
years ago.  Both examiners determined that the Veteran's tinnitus 
was not likely related to military service.  While the Board 
notes that the November 2008 VA examination was not adequate for 
VA purposes, see Barr, 21 Vet. App. at 312, the May 2010 
examination was adequate in that it was predicated on a 
substantial review of the record and medical findings and 
considers the Veteran's complaints and symptoms.  Id.

The Veteran contends that his tinnitus is related to military 
service.  In this regard, the Board notes that the Veteran is 
competent to testify regarding what he has experienced since 
service.  However, the Board must also assess the credibility of 
such statements.  Credibility is an adjudicative, not a medical 
determination.  The Board has "the authority to discount the 
weight and probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  In this case, the "inherent characteristics" of the 
Veteran's statements are inconsistency.  The Veteran has provided 
multiple time periods for the onset of his tinnitus, including a 
couple of years prior to 1999, since military service, and the 
Veteran stated in the May 2010 VA examination that his tinnitus 
resolved years ago. See August 1999 VA examination, January 2009 
Notice of Disagreement, May 2010 VA Examination.  Thus, the 
ultimate conclusion is that his statements are simply not 
credible evidence.  Because of the inconsistency, and the lack of 
any corroborating evidence, the Board finds that the appellant's 
assertions have limited probative value.

Additionally, the Veteran's statements alone are not sufficient 
to prove that his tinnitus is related to military service.  
Medical diagnosis and causation involve questions that are beyond 
the range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  As 
he is not a physician, the Veteran is not competent to make a 
determination that any diagnosed tinnitus is related to military 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Accordingly, there is no competent medical evidence of record 
that relates the Veteran's tinnitus to military service.  As 
such, service connection for tinnitus is not warranted.  In 
reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, as there is no evidence of record 
that relates the Veteran's tinnitus to military service, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990); see also 38 C.F.R. § 3.102 (2010) (when 
considering application of the benefit- of-the-doubt doctrine, 
reasonable doubt is one within the range of probability, as 
distinguished from pure speculation or remote possibility).


ORDER

Service connection for tinnitus is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


